Exhibit 99.2 Q1 2014 Investor Update May 12, 2014 1 Intersections Corporate Overview Statements in this presentation relating to future plans, results, performance, expectations, achievements and the like are considered “forward-looking statements.” These forward-looking statements involve known and unknown risks and are subject to change based on various factors and uncertainties that may cause actual results to differ materially from those expressed or implied by these statements. Factors and uncertainties that may cause actual results to differ include, but are not limited to, the risks disclosed in the company’s filings with the U.S. Securities and Exchange Commission. The company undertakes no obligation to revise or update any forward-looking statements. 2 Please see the company’s release and website at www.intersections.com for additional details on quarterly results. About Intersections Inc. Intersections Inc. (Nasdaq: INTX) is a leading provider of identity risk management, privacy protection and other subscription based services for consumers.Our core services monitor personal information for our consumers, aggregate it into digestible, consumer-friendly reports and alerts, and provide personalized education and support to help our customers understand their information and take the actions they deem appropriate. Since our business was founded in 1996, Intersections has protected the identities of more than 36 million consumers. To learn more, visit www.intersections.com. Founded: NASDAQ Symbol: INTX Headquarters: Chantilly, VA Employees: Consumers Protected To Date: Over 36 million Fast Facts 3 Please see the company’s release and website at www.intersections.com for additional details on quarterly results. Q1 2014 Segment Updates Please see the company’s release and website at www.intersections.com for additional details on quarterly results. 4 ØIn Q1 ‘14 we restructured our internal organization and created an additional reporting segment and Corporate business unit. oExpenses related to legal, compliance, human resources, finance, internal audit, and other expenses that are not attributable to a particular segment are reported in Corporate. ØOur products and services are currently grouped into four reportable segments: oConsumer Products & Services (CP&S) oPet Health Monitoring oBail Bonds Industry Solutions oMarket Intelligence ØOn March 10, 2014 Intersections’ Board determined to cease ongoing operations at our subsidiary, Intersections Business Intelligence Services (DBA Zumetrics). These operations ceased on or around April 30, 2014. We plan to classify Zumetrics® as a discontinued operation at the time it meets the requirements under U.S. GAAP and thereafter we will no longer have a Market Intelligence segment. oFor Q1 ‘14 Zumetrics recorded a Loss from Operations of approximately $(1.4) million. Q1 2014 Consolidated Operating Results ►Revenue for Q1 ‘14 was $66.0 million, compared to $81.6 million in Q1 ‘13 and $72.1 in Q4 ‘13.*The decrease in revenue from the same quarter last year was due to: oThe reduction, suspension or termination of marketing as well as cancellation of certain subscriber portfolios by our U.S. financial institution clients. oThis was partially offset by increased revenue from our consumer direct product line. ►Total subscribers decreased to approximately 2.8 million at the end of Q1 ‘14 compared to 4.2 million at the end of Q1’13 and 2.9 million at the end of Q4 ‘13. oOn a rolling 12 month basis our overall retention as of the end of Q1 ‘14 was 58.8% compared to 56.% as of Q4 ‘13. oExcluding the impact of approximately 1.1 million subscriber cancelations by some of our banking clients the underlying retention would have been 82.2% as of the end of Q1 ‘14 compared to 78.8% as of Q4 ‘13. 5 Please see the company’s release and website at www.intersections.com for additional details on quarterly results. * We ceased all business activities in our subsidiary Net Enforcers in the Second Quarter of 2013, our FY 2013 financials have been recast to represent Net Enforcers as a discontinued operations. Q1 2014 Consolidated Operating Results (cont’d) ►Adjusted EBITDA before share related compensation and non-cash impairment charges for
